Citation Nr: 0107165	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  91-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for post-traumatic 
osteoarthritis.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh 
with injury to Muscle Group XIV.

3. Entailment to a rating in excess of 10 percent for post-
traumatic stress disorder (formerly characterized as 
anxiety neurosis) from August 10, 1988 to May 20, 1991.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, from May 21, 1991.

5. Entitlement to a rating in excess of 10 percent for peptic 
ulcer disease with intestinal parasitism.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel	


INTRODUCTION

The veteran had active military service both prior to and 
during, World War II and was a prisoner of war (POW) of the 
Japanese government from December 1941 to April 1942.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1989 rating action and subsequent 
rating decisions of the Department of Veterans Appeals (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Board remanded the veteran's claims to the 
RO for further development in November 1992, May 1994, August 
1996, May 1997, August 1998 and May 1999.  In August 1998, 
the Board denied his claims for service connection for a left 
ear disability, bilateral cataracts, allergic conjunctivitis, 
optic atrophy and dysthymic disorder.  In May 1999, the Board 
granted the veteran's claim for an increased rating for 
atherosclerotic heart disease and denied his claims of 
entitlement to service connection for irritable bowel 
syndrome and peripheral neuropathy and an increased rating 
for peptic ulcer disease.

In April 1998, the RO wrote to the veteran and requested that 
he complete a Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940).  It 
does not appear that he completed and returned that form but, 
in a September 1998 written statement, the veteran requested 
entitlement to total disability compensation.  By this 
request, he may still seek a claim of entitlement to a total 
rating based upon unemployability due to service-connected 
disabilities.  The matter is referred to the RO for further 
clarification and consideration.

The matters of entitlement to service connection for post-
traumatic osteoarthritis and an increased rating for peptic 
ulcer disease will be addressed in the remand section below.


FINDINGS OF FACT

1. From March 21, 1988 to May 20, 1991, the veteran's 
service-connected PTSD (formerly characterized as anxiety 
neurosis) was manifested by complaints of insomnia and 
clinical findings of flat affect, impaired memory and 
anxious mood, with coherent and relevant speech, intact 
memory, intellect and judgment diagnosed as mild anxiety 
neurosis.

2. From May 21, 1991 the veteran's service-connected PTSD is 
manifested by anxiety attacks, combat-related flashbacks 
and sleep difficulty including nightmares, irritability 
and easy startle response, impaired remote memory, fair 
judgment, limited insight with no more than moderate 
impairment and the need to take regularly prescribed 
medication for anxiety.

3. Residuals of a shell fragment wound of the right thigh are 
manifested by limited motion, pain on motion, limited 
function and well-healed scar productive of a disability 
picture that more nearly approximates moderately severe 
disability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent for 
residuals of a shell fragment wound of the right thigh 
with injury to Muscle Group XIV have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5314 (2000).

2. The criteria for a rating in excess of 10 percent for PTSD 
(formerly characterized as anxiety neurosis) from August 
10, 1988 to May 20, 1991 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.132, Diagnostic Code 9411 
(1996), effective prior to November 7, 1996; 38 C.F.R. §§ 
4.125, 4.130, Diagnostic Codes 9400 and 9411 (2000), 
effective November 7, 1996.

3. The criteria for a 50 percent rating for PTSD, from May 
21, 1991, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.132, Diagnostic Code 9411, effective prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411, effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the veteran's 
claims, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096-98 (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right thigh disability and PTSD and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

But, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Further, in evaluating disabilities of the musculoskeletal 
system it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

I. Residuals of Shell Fragment Wound to Right Thigh

A.  Background

The service records reflect that, when examined for 
discharge, in June 1946, the veteran was noted to have a scar 
on his right thigh due to a bullet wound.  While pertinent 
service medical records are evidently unavailable, according 
to affidavits dated in 1959 from the treating physician in 
service and two of the veteran's comrades, the veteran was 
treated for shrapnel wounds in service.  The doctor stated 
that the veteran sustained a wound across the right thigh 
externally at about the level of the junction of the lower 
and middle third of the thigh and a small wound just over the 
right anterior superior iliac spine.

A May 1980 VA examination report reflects the veteran's 
description of sustaining multiple shrapnel wounds to his 
right thigh that caused great pain.  There was no surgical 
intervention and he was managed medically in the field army 
station hospital.  At examination, he complained of pain and 
numbness to his lower right extremity.  Three healed and 
nontender right thigh scars were observed on the right thigh 
with no limitation of motion.  X-ray of the right thigh was 
essentially negative.  The diagnosis was residuals of 
shrapnel wounds to right thigh with healed scars.

In January 1981, the RO granted service connection for 
residuals of shrapnel wound to the right thigh, evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).

The veteran reopened his claim for an increased evaluation 
for his right thigh disability in March 1988 and has 
continuously prosecuted his claim ever since.  

B.  Analysis

In October 2000, the R0 awarded a 10 percent rating for 
residuals of a right thigh shell fragment wound to Muscle 
Group XIV (erroneously identified in the rating decision as 
Muscle Group IV that relates to the shoulder area) under the 
criteria for Diagnostic Code 5314.  A 10 percent evaluation 
is warranted for moderate injury to Muscle Group XIV (the 
anterior thigh group), while a 30 percent evaluation requires 
moderately severe injury to Muscle Group XIV.  38 C.F.R. § 
4.73, Diagnostic Code 5314.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
See 38 C.F.R. § 4.56(d) (2000).  Muscle Group XIV affects 
knee extension and the simultaneous flexion of the hip and 
the knee. Muscle Group XIV also acts with Muscle Group XVII 
in postural support of the body, and acts with the hamstrings 
in synchronizing hip and knee motion. 38 C.F.R. § 4.73, 
Diagnostic Code 5314 provides for ratings from zero to 40 
percent for impairment of Muscle Group XIV.  Muscle Group XV 
affects hip adduction and flexion. 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2000) provides for ratings from zero to 
30 percent for impairment of Muscle Group XV.

38 C.F.R. § 4.55(a) (2000) provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version more favorable to 
the veteran is therefore not present in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) and 
infra.  The Board notes that the veteran's service-connected 
right thigh wound was evaluated by the RO under both the new 
and old rating criteria and that these criteria were provided 
to the veteran and his representative the October 2000 rating 
decision.  See Bernard v. Brown 4 Vet. App. 384 (1993).

The cardinal symptoms of muscle disability are weakness, 
fatigue-pain, uncertainty of movement, while the cardinal 
signs of muscle disability are loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.54 (effective prior to July 3, 1997, now set forth 
at 38 C.F.R. § 4.56(c) (2000)).

Moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence shows hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file shows consistent complaint of the cardinal 
symptoms of muscle wounds.  Objective findings include 
entrance scars that are relatively large and so situated as 
to indicate the track of the missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia or moderate loss of muscle substance or 
moderate loss of the normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c) (effective prior to July 3, 1997).

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence shows hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2000).

A 10 percent evaluation is for assignment for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2000).  A 10 percent evaluation 
is for assignment for superficial scars that are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  Other scars are to be rated on 
the basis of the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

The record shows that the shrapnel wounds of the right thigh 
resulted in no retained foreign bodies or in artery or nerve 
damage of the right thigh.  While service medical records are 
unavailable, the veteran described having great pain but 
denied surgical intervention and said he was medically 
managed in the field army station hospital (though recent VA 
examination reports reflect that the wound was debrided.)  In 
fact, only a right thigh scar from a bullet wound was noted 
when the veteran was examined for separation in June 1946.

On the initial VA examination conducted in July 1980, a 
healed non tender right thigh scar, with a prominent palpable 
niche just over the right ASIS (anterior superior ileac 
spine), measuring 2 inches by 1/8 inch was noted, along with 
a healed nontender right thigh scar on the lower third of the 
antero-lateral aspect, slightly depressed, transverse in 
location measuring 4 1/4 inches by 1 inch and a healed 
nontender right thigh scar sarcinate-shaped on the anterior 
aspect of the lower third, flattened and non-tender, 
measuring l centimeter (cm.) by 1 cm.  However, there was no 
limitation of movement of the lower extremities.  X-ray of 
the right thigh revealed that the femoral shaft was normal in 
texture and alignment with no abnormal soft tissue or 
calcific densities seen and no metallic foreign bodies noted.  

A May 1981 VA outpatient orthopedic record reflects the 
veteran's complaints of intermittent pain in the right iliac 
region and a right thigh that was aggravated by cold weather.  
Examination revealed a scar with fresh abrasion at the area 
of the anterior superior iliac spine of 1 inch by 1 inch and 
induration at the center.  A 3-inch by 1-inch scar was noted 
at the lateral aspect between the M/3 and L/3 of the thigh.   
X-ray showed intact hip joint with ileal bone deformity at 
the area of the anterior superior iliac spine.  The pertinent 
assessment was scar, right thigh lateral aspect with 
symptomatic treatment.

There was no report of prolonged infection or sloughing of 
soft tissue or retained foreign bodies.  Wound scars were not 
adherent and no more than one described as only slightly 
depressed and there was no intermuscular cicatrization.  The 
initial VA examination report shows that the shrapnel scars 
were not relatively large, with the largest of the three 
scars only about 4 inches by 1 inch.  

In May 1988, the veteran was afforded a VA Former POW 
Protocol examination.  The report describes a healed scar, 
right outer thigh, residual of shrapnel wound and, in October 
1988, a VA examiner diagnosed healed right thigh scar, static 
in nature.  X-rays have not shown a foreign object in the 
veteran's right thigh nor do they show bony involvement.  In 
June 1989, a VA examiner reported a healed right thigh scar 
in the middle third of the lateral aspect, approximately 5 
inches by 1 1/2 inches, hyper pigmented, nontender and slightly 
depressed.  There was slight knee tenderness with no swelling 
or limitation of motion.  X-ray of the veteran's knees showed 
minimal hypertrophic degenerative osteoarthritis, 
bilaterally, that was unchanged since October 1988.  
Diagnoses included healed scar of the right thigh allegedly 
due to shrapnel wound.  A June 1994 VA examination for scars 
described a right lateral aspect thigh with hyperpigmentation 
that was about 10 cm. long with slight tissue loss and 
depression.  There was no evidence of keloid formation, 
adherence or herniation, it was well healed, not tender or 
painful and nonvisble.  The diagnosis was residuals, shrapnel 
wound of the right thigh, well healed.  

A June 1994 VA examination for bones reflects the veteran's 
complaints of right lower extremity pain and numbness.  
However, examination findings revealed no swelling, with a 10 
cm. horizontal scar over the right lateral thigh and a 3-cm. 
scar on the right ASIS.  There was no leg length discrepancy 
and no atrophy.  X-rays of the right femur showed no evidence 
of traumatic injury or other abnormality and the soft tissues 
of the right thigh were also negative.  The impression was 
essentially normal right femur and thigh.  The June 1994 VA 
orthopedic examination report was negative for swelling and 
noted a scar over the lateral aspect of the right thigh about 
3 cm. and a 3 cm. scar on the ASIS.  The veteran had no leg 
length discrepancy and thighs were equal in circumference.  
Range of motion of the right hip was flexion from 0 to 130 
degrees, extension to 30 degrees, lateral rotation to 20 
degrees with full abduction and adduction.  Normal range of 
motion of the hip is from zero degrees of extension to 125 
degrees of flexion; normal adduction of the hip is from zero 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (2000).  

According to an August 1998 private medical statement, the 
veteran was examined and treated for right thigh pain 
secondary to shrapnel wound in the area.

Although the veteran complained of thigh numbness, VA 
examiners in 1994 and 1998 found no evidence of peripheral 
neuropathy.  Further, on VA orthopedic examination in 
February 1998, the veteran complained of nightly knee and low 
back pain that was more severe during cold weather.  There 
was increased pain on both knees on flexion with no evidence 
of instability.  He denied use of an assistive device, was 
unable to walk a long distance and denied paresthesia.  Right 
hip range of motion was flexion from 0 to 120 degrees, 
extension from 0 to 35 degrees and abduction from 0 to 40 
degrees.  The veteran complained of pain at 120 degrees 
flexion noted by increased facial grimaces and guarding 
movement when the hip was flexed and rotated.  There was no 
report of edema, instability or weakness.  The diagnosis was 
healed scar of the right thigh, residual of shrapnel wound.  
The examiner commented that the veteran's disability caused 
limitation on his walking activities, climbing and prolonged 
standing.  The veteran was reported to have difficulty 
entering jobs such as security guard or those that required 
manual labor.  But x-rays of the right thigh taken in 
February 1998 showed no fractures or dislocations, no 
metallic foreign bodies and structures were intact.  The 
impression was essentially normal right femur.  Moreover, the 
February 1998 VA muscular examination report reflects the 
veteran's complaints of right thigh pain with difficulty 
ambulating, but described a healed scar of the right thigh, 
on the distal third lateral aspect that measured about 9 to 
10 cm., was non tender and slightly depressed and a healed 
scar anterior superior iliac spine, right, that measured 
about 3 cm.  There was no tissue loss and no scar tenderness.  
The right lower extremity had fair muscle strength and the 
left lower extremity had good muscle strength.  It was noted 
that the muscle group could move the joint through a useful 
range of motion with limitation by pain.  

In August 1999, the veteran underwent further VA examinations 
and the muscular examination report indicates that MG IV was 
injured, although the examiner subsequently describes no 
tissue loss to MG XIV.  A 6 cm. nontender slightly depressed 
linear scar over the right thigh on the lateral aspect was 
noted and a 1.5-cm. non-tender depressed linear wound on the 
right iliac crest, anterior area.  The report was positive 
for adhesions, but muscle strength was described as good 
(5/5).  There was no atrophy and the veteran had good control 
and range of motion of the right knee joint, but increased 
moderate easy fatigability of the right thigh muscles.  

The 1999 VA orthopedic examination report reflects the 
veteran's history of right thigh shrapnel wound in 1945 that 
required debridement in a field hospital.  He reported 
increased burning pain over the right thigh over the wound 
area, three times a week on average, aggravated by cold 
weather with associated spastic episodes and easy 
fatigability of the right lower extremity.  According to the 
examination report, with flare-ups, the veteran was limited 
to sitting and being recumbent and his activities of daily 
life were greatly affected.  Active right knee range of 
motion was 0 to 110 degrees and passive range of motion was 
from 0 to 120 degrees, with pain beginning at 110 degrees.  
The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, 
Plate II.  Passive and active ranges of motion were equal.  
The examiner noted that lack of endurance played the major 
functional impact.  Muscle strength of the right quadriceps 
was essentially normal and the veteran's gait was 
unremarkable.   The examiner diagnosed residuals of shell 
fragment wound of the right thigh, MG IV.  Further, the 
doctor commented that the veteran was ambulatory without any 
assistive device and there was no evidence of muscle atrophy 
over the right thigh that showed good motor strength, 
although the veteran showed evidence of easy fatigability, 
most probably due to advanced age.  There was no evidence of 
skin changes or pain on range of motion of the right knee 
joint that flexed to 110 degrees.  It was further noted that 
the veteran's service-connected disorder caused weakened 
movement, excess fatigability and conditioning of the right 
lower extremity, but only slightly as compared to the left 
thigh and lower extremity.  The veteran was unable to do 
average work primarily due to advanced age, rather than 
shrapnel wound or post-traumatic arthritis.  There was no 
pain elicited on movement of the thigh.  There was no 
evidence of functional impairment due to disuse.  There were 
no other medical or other problems that had an impact on the 
functional capacity affected by the service-connected 
disability.  There was no report of a deformity, crepitus.  
X-rays of his knees showed bilateral degenerative arthritis.

As noted above, the veteran's residuals of shell fragment 
wound of the right thigh with injury to Muscle Group XIV, 
have been evaluated under the rating criteria for injuries to 
Muscle Group XIV.  See 38 C.F.R. § 4.73, Diagnostic Code 
5314.  The currently assigned 10 percent rating for the 
veteran's disability reflects a moderate disability.  The 
next highest evaluation available under Diagnostic Code 5314 
is a 30 percent evaluation that is assigned for a moderately 
severe disability.

Reviewing the veteran's early medical records pertaining to 
his right thigh injury, in conjunction with the above-noted 
rating criteria and the medical evidence of record, the Board 
finds that the evidence is, at the very least, in equipoise 
and, thus, resolving all doubt in the veteran's favor, the 
Board concludes that a 30 percent evaluation under both the 
old and the new criteria is warranted for a moderately severe 
disability picture.

The June 1994 VA examination reports reflects the veteran's 
complaints of right lower extremity pain and numbness, but x-
rays of the right femur were essentially normal.  There was 
no leg length discrepancy and thighs were of equal 
circumference.  Range of right hip motion was flexion from 0 
to 130 degrees

More recently, in February 1998, at the VA orthopedic 
examination, the veteran reported nightly knee and low back 
pain.  He had 120 degrees of flexion, 35 degrees of extension 
and 40 degrees of abduction in his right hip.  He complained 
of pain noted by facial grimaces and guarded movement.  There 
was a healed scar of the right thigh.  But the examiner 
commented that the veteran's disability caused limitation on 
his walking activities, climbing and prolonged standing.  X-
rays at the time showed an essentially normal right femur.  

Most recently, in August 1999, the veteran underwent VA 
orthopedic and muscular examinations.  The orthopedic 
examination report indicates that the veteran sustained right 
thigh shrapnel wound in 1945 that required debridement in a 
field hospital.  Increased burning pain over the right thigh 
over the wound area was reported that occurred three times a 
week with associated spastic episodes and easy fatigability 
of the right lower extremity.  With flare-ups, the veteran 
was limited to sitting and being recumbent and his activities 
of daily life were greatly affected.  There was active right 
knee range of motion from 0 to 110 degrees of flexion and 
passive range of motion from 0 to 120 degrees, with pain at 
110 degrees.  Muscle strength was essentially normal.  The 
veteran's service-connected disorder caused weakened 
movement, excess fatigability and condition of the right 
lower extremity, although slightly, as compared to the left 
thigh and lower extremity.  The examiner in August 1999 
reported that the veteran had normal muscle strength in his 
right thigh, although during flare-ups it was noted that his 
activities of daily life were greatly affected.  The examiner 
said the veteran was unable to do average employment in a 
civil occupation primarily due to advanced age, not to his 
service-connected shrapnel wound.  The muscle groups could 
move the muscle joint independently through the useful ranges 
of motion, but there was some limitation by pain.  The muscle 
groups could move the joint without assistance against 
gravity.

Based on the medical evidence of record, noted above, the 
Board concludes that the veteran's residuals of shell 
fragment wound to the right thigh more closely approximate 
the schedular criteria for a 30 percent evaluation, 
reflecting moderately severe disability, particularly in 
light of the veteran's complaints of pain. See 38 C.F.R. §§ 
4.56, 4.73, Diagnostic Code 5314.  However, the Board finds 
no basis for assignment of an evaluation in excess of 30 
percent.  In that regard, the evidence reflects that the 
veteran's right thigh shell fragment wound residuals, with 
injury to Muscle Group XIV, manifest limited motion, pain on 
motion and limited function due to pain.  Additionally, the 
most recent VA examination reflects that the veteran's 
disability manifests increased fatigue with activity and that 
his activities of daily life were greatly affected during 
flare-ups.  As such, the Board finds that a higher rating is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7 (1995).  However, the evidence does not reflect 
severely disabling symptomatology associated with the 
service-connected right thigh disability, in that there are 
no findings such as loss of muscle substance or soft flabby 
muscles.  See 38 C.F.R. § 4.56(4) (2000).  Furthermore, in 
considering the veteran's disability under other related 
diagnostic code provisions, the Board finds no evidence of 
tender or painful scarring, or limitation of function due to 
scarring that would warrant a separate rating under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 or 7805. Additionally, the 
veteran's limited leg motion would not warrant a higher 
evaluation under Diagnostic Codes 5260 and 5261, pertaining 
to limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2000).

In conclusion, the Board concludes that a 30 percent 
evaluation is granted for residuals of shell fragment wound 
to the right thigh with injury to Muscle Group XIV, but there 
is no basis for a higher evaluation.  
 
The veteran repeatedly has asserted that his right thigh pain 
affected his ability to work and the evidence indicates he 
was a farmer prior to entering service.  However, the Board 
emphasizes that the VA Schedule for Rating Disabilities 
contemplates average impairment in earning capacity, and 
there is no evidence of record that the veteran's residuals 
for right thigh shell fragment wound and injury to Muscle 
Group XIV has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 30 
percent evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, there 
is no basis for extra-schedular consideration, and, hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000) for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Post-Traumatic Stress Disorder

A. Factual Background

VA medical records dated from 1971 to 1993 and in 1999 
reflect the veteran's complaints of insomnia.

Service connection for anxiety neurosis was granted in a June 
1988 rating decision that assigned a noncompensable 
disability evaluation from March 21, 1988.  The RO based its 
decision, in part, on service records that documented that 
the veteran was a POW of the Japanese government from 
December 1941 to April 1942.  The RO also considered a March 
1988 VA medical certificate that indicated the veteran 
suffered from insomnia and findings of a May 1988 Former POW 
examination that showed the veteran, who was 71 years old, 
had an appropriate affect with a mood that was not depressed, 
but he looked tense an anxious.  His sensorium was clear and 
judgment intaact, but his memory appeared impaired.  The 
diagnosis was anxiety neurosis.

An October 1988 VA neuropsychiatric examination report 
indicates that the veteran vividly related his wartime 
experiences with feelings of insecurity and inadequacy.  It 
was noted that the veteran appeared worried and very 
conscious about his health, with various psycho-physiological 
complaints, speech that was sluggish and tremulous, but 
coherent and relevant, and that he was cooperative and 
responsive with clear sensorium.  The veteran's affect was 
flat, his mood anxious and memory, intellect and judgment 
intact.  The diagnosis was anxiety neurosis, mild.

A December 1989 VA medical certificate includes a diagnosis 
of psychosomatic disorder (insomnia).

In June 1994, the veteran underwent VA examination for PTSD 
and described stressful events associated with combat during 
active duty, including his incarceration by the enemy.  The 
veteran subjectively complained of startle reaction, 
insomnia, flashbacks and nightmares.  On examination, the 
veteran was fairly kempt and looked appropriate to his age 
with clear speech that was devoid of pathology.  The 
veteran's mood was quite depressed and he described frequent 
combat related nightmares that caused insomnia and startle 
reaction to noises, but denied hallucinations and delusions.  
He was oriented in three spheres, his memory was intact and 
he had no insight.  The diagnosis was PTSD that was 
consistent with the veteran's previous diagnosis of anxiety 
neurosis.  

According to a July 1995 supplemental statement of the case, 
the RO recharacterized the veteran's service-connected 
psychiatric disability as PTSD and continued the assigned 10 
percent disability rating.

In February 1998, the veteran underwent VA examination for 
PTSD.  According to the examination report, the veteran's 
past medical history included regular VA outpatient treatment 
for nervousness sometime in approximately 1989 for which he 
received prescribed medication.  He was hospitalized in 1994 
for heart disease.  In the past year, the veteran tended his 
vegetable garden and occasionally cooked and cleaned his 
home.  He went to the VA medical center weekly and to church, 
usually accompanied by a relative.  The veteran complained of 
attacks of nervousness, at least twice a week and sometimes 
daily.  It was noted that when people talked aloud or shouted 
or there was a commotion, the veteran got tense and thought 
there might to a war and these symptoms hindered him from 
being functional.  The veteran reported combat-related 
flashbacks and dreams, startle response, weakness, sleep 
difficulty, including insomnia, irritability and easily 
startled with loud noises.  He was unable to listen to media 
communication about war, trouble or something fearful.  
Associated symptoms included depressive features.  The 
veteran had poor concentration with relevant statements that 
had pauses, especially if he forgot the answer.  There were 
no hallucinations, but the veteran felt paranoid primarily in 
his dreams and he had no suicidal or homicidal thoughts.  The 
veteran was able to maintain his personal hygiene and was 
oriented to time, place and person.  He had adequate recent 
memory, but his recent past memory was slightly impaired and 
his remote memory was impaired.  The veteran's speech was 
moderately paced, fairly audible and relevant with no 
obsessive or ritualistic behavior.  He had panic attacks at 
least twice a week precipitated by a stressful situation.  
Slight dysphoria and slight tense mood were noted.  The 
veteran had good impulse control but poor sleep.  He had 
difficulty being active if unable to sleep and was distressed 
by inability to sleep.  At. Axis I, the diagnosis was PTSD.  
A score of 60 to 70 was assigned on the Global Assessment of 
Functioning (GAF) scale.  The VA examiner described moderate 
symptoms with some difficulty in social and occupational 
functioning and an inability to function when the veteran was 
angry, nervous, sleepless or tense.

According to a February 1998 VA Social Work Survey-POW 
Protocol report, the veteran was fairly kempt and ambulatory 
and accompanied by his son.  He was relevant and readily 
answered questions.  The veteran married his current wife 
before World War II and had eight children.  The veteran's 
son reported that his father was occasionally hot tempered or 
irritable, particularly when he was disobeyed or served food 
he disliked.  When feeling well, the veteran attended church 
with his granddaughter. 

In July 1998, the RO awarded a 30 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from May 21, 1991.

A March 1999 VA outpatient medical record indicates that the 
veteran was examined for disabilities that included PTSD.

The veteran underwent VA psychiatric examination in August 
1999.  According to the examination report, he had 
nightmares, flashbacks and anxiety attacks, was seen by his 
personal physician and took Valium as needed for anxiety 
attacks, but never exhibited any violent reactions.  The 
veteran subjectively complained of poor sleep, nightmares and 
constant reminders of combat, easy irritability and startle 
response.  On examination, the veteran was described as 
fairly kempt with looks that approximated his early 
octogenarian status and no psychomotor disturbances.  Speech 
production was clear and easy to comprehend.  Mood was 
euthymic and affect appropriate.  The veteran related that 
even with medication (Valium), he still experienced 
nightmares, flashbacks and anxiety attacks.  The veteran was 
oriented, his memory was intact, his judgment was fair and he 
had limited insight.  At Axis I, the diagnosis was PTSD, 
chronic.  A GAF score of 60 was assigned with moderate 
difficulty in social functioning noted.

B. Analysis

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2000).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions dated January 1989 and August 1990.  The 
October 1989 and October 1991 statements of the case, and the 
March 1990, July, September and November 1994 supplemental 
statements of the case, evaluated the veteran's claim using 
the old regulations.  In July 1998 and October 2000, the RO 
issued supplemental statements of the case that evaluated the 
veteran's claim using the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) or 9400 (for anxiety) at the 
time of the June 1989 and August 1990 rating decisions, mild 
impairment of social and industrial adaptability warranted a 
10 percent evaluation.   38 C.F.R. § 4.132, Diagnostic Codes 
9400 and 9411 (1996).  A 30 percent disability evaluation was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  Id.  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficient and 
reliability levels as to produce definite industrial 
impairment.  Id.

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD (and Diagnostic Code 9400 for anxiety) was warranted 
when the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  Id.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation was warranted where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Codes 9400 (for generalized anxiety) and 
9411 (for PTSD), 38 C.F.R. § 4.130, are evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2000).  A 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication warrants a 0 percent evaluation.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

Occupational and social impairment with occasional transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication warrants a 
10 percent evaluation.  Id.  A 30 percent disability rating 
is in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

1. Rating in Excess of 10 Percent from March 21, 1988 to May 
20, 1991

After considering all the evidence of record, it is the 
opinion of the Board that under the criteria of Diagnostic 
Codes 9400 and 9411, effective prior to November 7, 1996, an 
evaluation in excess of 10 percent is not warranted from 
March 21, 1988 to May 20, 1991.

Under the regulations then in effect, the Board observes that 
the evidence of record demonstrates that the veteran's 
service-connected anxiety neurosis demonstrates that no more 
than a 10 percent rating was warranted.  See 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400 and 9411, effective prior to 
November 7, 1996; see also Rhodan, supra.  The evidence 
demonstrates that when examined by VA in May 1988, the 
veteran had an appropriate affect with a mood that was not 
depressed, although he looked tense and anxious.  His 
sensorium was clear and his judgment intact although his 
memory appeared impaired.  Furthermore, when examined by VA 
in October 1988, while described as worried and very 
conscious about his health, with sluggish speech the veteran 
was coherent and relevant.  Although his affect was flat and 
mood was anxious, the veteran's his memory, intellect and 
judgment were intact.  The diagnosis was mild anxiety 
neurosis.  In light of the above, the Board finds the 
preponderance of the evidence is against a rating in excess 
of 10 percent under Diagnostic Codes 9400 and 9411 from March 
21, 1988 to May 20, 1991.  There was no demonstration of 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people or 
psychoneurotic symptoms that resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels to 
produce definite industrial impairment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.132, Diagnostic Codes 9400 and 9411, 
effective prior to November 7, 1996; see Rhodan, supra.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2. Rating in Excess of 30 Percent From May 21, 1991

Upon review of all the evidence of record, the Board is of 
the opinion that, under both the old and new criteria of 
Diagnostic Code 9411, both prior to and after November 7, 
1996, an evaluation of 50 percent is warranted from May 21, 
1991.

Under the old regulations, effective prior to November 7, 
1996, the Board observes that the medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD (formerly characterized as anxiety 
neurosis) most nearly approximates the criteria for a 50 
percent evaluation under Diagnostic Code 9411, from May 21, 
1991.  The veteran has been consistently described as having 
PTSD symptomatology that includes combat-related nightmares 
and sleep difficulty, flashbacks, startle response and a need 
for prescribed medication.  VA examiners in 1998 and 1999 
described the veteran as moderately impaired and, in 1998, he 
was noted have panic attacks twice a week and even daily.  In 
February 1998, a GAF score of 60 to 70 was assigned and the 
VA examiner said that the veteran's symptoms hindered him 
from being functional.  In August 1999, a GAF score of 60 was 
assigned.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness".  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  A GAF of 60 denotes moderate symptoms, and a GAF of 70 
reflects some mild symptoms or some difficulty, in social and 
occupational functioning.  As a GAF score of 60 is indicative 
of "moderate" industrial impairment, see Carpenter v. 
Brown, 8 Vet. App. at 243, the Board is of the view that the 
veteran's current medical findings, particularly in view of 
the 1998 and 1999 VA examiners' above-addressed description 
of the veteran's symptomatology, demonstrates that the 
service-connected psychiatric disability is productive of 
reduced reliability and productivity, characteristic of 
pertinent disability criteria including a 50 percent rating.  
Additionally, during this time period, the veteran required 
prescribed medication to treated anxiety attacks associated 
with his psychiatric disorder.  In view of the foregoing, the 
Board concludes, with favorable resolution of doubt, that a 
50 percent rating under Diagnostic Code 9411 is warranted 
from May 21, 1991.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4,7, 4.130, Diagnostic Code 9411.

However, a further increased rating to 70 percent is not 
warranted.  The Board would point out that there is no 
indication of diagnosed psychiatric impairment to warrant a 
70 percent rating under the old and new regulations, from May 
21, 1991.  While, in June 1994, a VA examiner described 
depressed mood, the veteran was oriented, fairly kempt with 
clear speech.  He was oriented, with intact memory, but no 
insight.  In 1998, a VA social work report noted that the 
veteran was married to his wife since before World War II, 
discharged from service due to service-connected disabilities 
and unable to work since then.  The 1998 VA examiner reported 
that the veteran was able to maintain his personal hygiene 
and had no suicidal or homicidal thoughts.  He was oriented 
with adequate personal memory.  In 1999, the VA examiner 
reported that the veteran was fairly kempt and oriented with 
intact memory and fair judgment, clear and easy to comprehend 
speech and appropriate affect.  The veteran denied suicidal 
and homicidal ideations and did not demonstrate neglect of 
personal hygiene.  The collective objective findings of the 
1998 and 1999 examinations and other medical evidence, to 
include normal speech and that the veteran was oriented times 
three are barely representative of pertinent disability 
warranting a 50 percent rating under the revised rating 
criteria.  Nor is there evidence of severe impairment under 
the old rating criteria to warrant a 70 percent disability 
evaluation.  Given the foregoing observations, the Board 
finds that under the above-cited criteria, a rating in excess 
of 50 percent from May 21, 1991 is not in order.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.32, Diagnostic Code 9411, 
effective prior to November 7, 1996; 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996.


ORDER

A 30 percent evaluation is granted for residuals of shell 
fragment wound to the right thigh with injury to Muscle Group 
XIV, subject to the laws and regulations governing the award 
of monetary benefits.

From March 21, 1988 to May 20, 1991, a rating in excess of 10 
percent for PTSD (formerly characterized as anxiety neurosis) 
is denied.

From May 21, 1991, a 50 percent rating is granted for PTSD, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In May 1997, the Board remanded the veteran's claim of 
entitlement to service connection for post-traumatic 
osteoarthritis for a VA orthopedic examination to determine 
the nature, extent and etiology of the veteran's arthritis, 
including an opinion as to whether it was traumatic in 
origin.  The February 1998 VA examination report did not 
include an opinion regarding the etiology of the veteran's 
osteoarthritis.  Thus, in May 1999, the Board remanded the 
veteran's claim to the RO again, in part, to correct the 
inadequacy of the February 1998 VA examination.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran was afforded 
new VA orthopedic and muscle examinations in August 1999.  
However, it appears that, once again, the VA examiner did not 
include an opinion regarding the etiology of the veteran's 
osteoarthritis and whether it was traumatic in origin.  While 
x-rays in June 1994 and February 1998 reported degenerative 
osteoarthritis of the knees, and those taken in 1999 
described degenerative joint disease of the knees, the recent 
VA examiner commented that the veteran's inability to work 
was not due to a shrapnel wound or post-traumatic arthritis.  
Thus, this claim must be remanded to the RO.  Where the 
remand orders of the Board were not complied with, the Board 
itself erred in failing to ensure compliance.  Id.  In light 
of the previous Board remands of this case, the Board 
sincerely regrets its determination that another remand is 
essential prior to adjudicating the veteran's claim for 
service connection for post-traumatic osteoarthritis.  
However, in the interest of due process and fairness to the 
veteran, the Board firmly believes it must remand his claim 
for further development before issuing a final decision on 
the appealed matter.

Further, as noted above, in its May 1999 decision, the Board 
denied a rating in excess of 10 percent for peptic ulcer 
disease.  Thereafter, in August 1999, the RO received the 
veteran's claim for an increased rating for his service-
connected ulcer disease.   The Board observes that, in an 
October 2000 rating action, the RO denied his claim for a 
rating in excess of 10 percent for peptic ulcer disease with 
intestinal parasitism.  In a February 2001 statement, the 
veteran's representative indicated that the veteran disagreed 
with the denial of an increased rating for the ulcer 
condition.  The Board construes the veteran's 
representative's statement as a timely notice of disagreement 
with the October 2000 rating decision.  Accordingly, the 
Board is required to remand this issue to the RO for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999)(The notice of disagreement initiated review 
by the Board of the RO's denial of the claim and bestowed 
jurisdiction on the court; the Board should have remanded 
that issue to the RO, for issuance of a statement of the 
case.)

As such, the Board finds that the case should be REMANDED to 
the RO for the following action:

1. The veteran should be contacted and 
advised of his right to submit 
additional evidence to substantiate 
his claim for an increased rating for 
peptic ulcer disease.

2. The veteran should be provided a VA 
examination by an appropriate 
specialist to ascertain whether his 
osteoarthritis is of degenerative or 
traumatic origin. The veteran's claims 
folder should be provided for review 
by the examiner prior to the conduct 
of any examination.  The examining 
physician should request the veteran 
to identify each and every joint he 
specifically claims is affected by 
traumatic arthritis residual to status 
as a POW during World War II.  The 
examining physician is requested to 
examine each joint identified, 
including all necessary testing 
including but not limited to x-ray 
studies, and to provide an opinion 
regarding each joint as to whether in 
the examiner's sound medical reasoning 
and in the consideration of all 
evidence of record, the arthritis is 
of traumatic origin or degenerative 
origin.  For those joints in which the 
examiner concludes the arthritis is of 
traumatic origin, the examiner should 
opine, based on sound medical 
reasoning and in consideration of all 
the evidence of record, whether the 
trauma that caused the arthritis was 
experienced during the veteran's 
status as a POW.  For those joints in 
which the examiner concludes, based on 
sound medical reasoning and in 
consideration of all the evidence of 
record, the arthritis is not traumatic 
in origin, the examiner is requested 
to opine on whether the arthritis is 
attributable to an injury or disease 
incurred in service not associated 
with the veteran's time as a POW.  The 
examination report should be 
associated with the veteran's claims 
folder.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

4. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for post-traumatic 
osteoarthritis and review the 
veteran's claim for an increased 
rating for peptic ulcer disease with 
intestinal parasitism.  If the 
benefits sought continue to be denied, 
the veteran and his representative 
should be provided with a statement of 
the case as to the issue of 
entitlement to an increased rating for 
peptic ulcer disease with intestinal 
parasitism and a supplemental 
statement of the case on the issue of 
entitlement to service connection for 
post-traumatic osteoarthritis and 
provide an opportunity for the veteran 
and his representative to respond 
before the case is returned to the 
Board for further appellate review.  
If, and only, if the veteran completes 
his appeal by filing a timely 
substantive appeal on the 
aforementioned issue of an increased 
rating for peptic ulcer disease should 
this claim be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991).

Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to the final 
outcome of the veteran's claim.  No action is required of the 
veteran regarding this issue until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


